Tompkins, J.,
delivered the opinion of the Court.
This was an action of debt, commenced before a Justice of the Peace, where judgment was given for the appellees, who were there the plaintiffs. The defendants apealed to the Circuit Court of Howard county. On the trial before that Court, the plaintiffs, appellees in this Court, offered in evidence a paper, to prove their representative character. This paper purported to be letters of administration, granted by John T. Foster, deputy Clerk for Warren Woodson, Clerk of the County Court of JBoone county. The defendants, now appellants, objected to this paper being read in evidence. It was read, and the opinion of the Court was excepted to. Judgment was given for the appellees; and to reverse this judgment, the writ of error is prosecuted. Among other things it is assigned for error, that the Circuit Court erred in permitting this paper to he read in evidence. It is contended, that the act of granting letters of administration is a judicial act, which he cannot perform by deputy. As this case has not been argued, and doubts are entertained whether it is of such a character, we will not decide it. The letters are clearly void for another reason; they are granted in the name of the deputy, whereas they should have been granted in the name of the Clerk himself.
The judgment of the Circuit Court is reversed, and the cause remanded.